      Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 1 of 12 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

MARIE BUSCEMI, individually, and on behalf
of all others similarly situated,
                       Plaintiff,                        NO.

        v.                                               CLASS ACTION COMPLAINT

LOFT, LLC, an Illinois company, and THOMAS                     JURY DEMAND
MARCY, an Illinois individual,
                       Defendants.


        This case addresses a disturbing trend whereby real estate brokers are training their
realtors to cold call consumers without consent, violating the Telephone Consumer Protection
Act. Plaintiff Marie Buscemi (“Buscemi”) brings this Class Action Complaint and Demand for
Jury Trial against Defendant Loft LLC (“Re/Max NEXT” or “Defendant Re/Max NEXT”) and
Defendant Thomas Marcy (“Marcy” or “Defendant Marcy”) to stop the Defendants from
violating the Telephone Consumer Protection Act by placing solicitation calls without consent to
consumers using a pre-recorded voice message. Plaintiff, for this Complaint, alleges as follows
upon personal knowledge as to herself and her own acts and experiences, and, as to all other
matters, upon information and belief, including investigation conducted by her attorneys.
                                                 PARTIES
        1.     The Plaintiff is a resident of Chicago, Illinois.
        2.     Defendant Re/Max NEXT is an Illinois company incorporated in Illinois and
headquartered in Chicago, Illinois. Defendant Re/Max NEXT conducts business throughout this
District.
        3.     Defendant Marcy is a Re/Max NEXT realtor located in Chicago, Illinois.


                                     JURISDICTION AND VENUE
        4.     This Court has personal jurisdiction over the Defendants and venue is proper in
this District under 28 U.S.C. § 1391(b) because Defendants’ wrongful conduct of calling the
        Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 2 of 12 PageID #:2




Plaintiff was directed to and received by Plaintiff in this District on Plaintiff’s Illinois area code
cell phone number.
                                         INTRODUCTION
         5.     As the Supreme Court explained at the end of its last term, “Americans
passionately disagree about many things. But they are largely united in their disdain for robocalls.
The Federal Government receives a staggering number of complaints about robocalls—3.7
million complaints in 2019 alone. The States likewise field a constant barrage of complaints. For
nearly 30 years, the people’s representatives in Congress have been fighting back.” Barr v. Am.
Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).
         6.     When Congress enacted the TCPA in 1991, it found that telemarketers called
more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
         7.     By 2003, due to more powerful autodialing technology, telemarketers were
calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA
of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
         8.     The problems Congress identified when it enacted the TCPA have only grown
exponentially in recent years.
         9.     According to online robocall tracking service “YouMail,” 4.9 billion robocalls
were placed in March 2021 alone, at a rate of 159.4 million per day. www.robocallindex.com
(last visited April 7, 2021).
         10.    “Robocalls and telemarketing calls are currently the number one source of
consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),
statement of FCC chairman.1
         11.    “The FTC receives more complains about unwanted calls than all other
complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer Protection,




1
    https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls

                                                                                                         2
      Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 3 of 12 PageID #:3




In re Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,
Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2
       12.       In recent years a troubling trend has surfaced in the real estate industry where real
estate agents are cold calling consumers soliciting their services without their consent, including
calls that are being placed to consumers that registered their phone numbers on the DNC.
       13.       This trend has resulted in consumers being bombarded by unsolicited real estate
solicitation calls without their consent and in violation of the TCPA.
                                       COMMON ALLEGATIONS
       14.       Defendant Loft, LLC does business as Re/Max NEXT.
       15.       Defendant Marcy is a Re/Max NEXT real estate salesperson as indicated in the
picture below.




                                                                         3




       16.       Re/Max NEXT is actively managed by Mike Opyd and Alejandro Trujillo.4


2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf
3
  https://www.facebook.com/MikeOpyd
4
  https://www.facebook.com/MeetRemaxNext/

                                                                                                     3
         Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 4 of 12 PageID #:4




          17.   Opyd and Trujillo are personally involved in the training and development of
Re/Max NEXT real estate salespersons, offering a variety of courses and programs for agents to
take.5
          18.   Re/Max NEXT places great emphasis on prospecting to generate leads for realtors.
For example, Mike Opyd presented a show titled “Why Prospecting is Vital to a Realtor’s
Business.” He emphasizes the importance of prospecting daily to generate leads.




                                                                                                   6




                                                                                 7




          19.   Re/Max NEXT directs its real estate agents and specifically coaches them to place
unsolicited cold calls to consumers in order to generate business.
          20.   On Defendant Re/Max NEXT’s Facebook page, Re/Max NEXT posted a link to
an article about the importance of prospecting, including a list of 6 things a real estate agent

5
  Id.
6
  https://podcasts.apple.com/us/podcast/why-prospecting-is-vital-to-an-realtors-
business/id1469445901?i=1000443445998
7
  https://www.instagram.com/p/By0MokvATzF/

                                                                                                   4
      Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 5 of 12 PageID #:5




should be doing daily to build business, emphasizing the importance of placing cold calls to
consumers:




                                                                                       8




       21.     The article described above directs real estate agents to generate lists of consumer
phone numbers from services like Cole Realty Resources, Mojo, Vulcan7 and RedX, and to then
place cold calls to those consumers:




                                                                                            9




       22.     In posting the link regarding prospecting and cold calling, Re/Max NEXT is
actively ratifying the illegal telemarketing behavior that the article promotes.



8
 https://www.facebook.com/MeetRemaxNext/posts/632979250489227
9
 https://www.inman.com/2019/03/17/6-daily-prospecting-activities-new-agents-cant-afford-to-
skip/?fbclid=IwAR0yZj2pP-e6sqLh1mtfuhbuqopyCb3DKbUKgm3uNLlcNZHs7HY5YxooayE

                                                                                                  5
        Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 6 of 12 PageID #:6




         23.   On November 3, 2020, Opyd hosted a training session – Conversation on Cold
Calling with a Rockstar Realtor.




                                                                                   10




         24.   Teodora Choneva, the real estate agent who co-hosted the above training session
with Opyd is a Re/Max NEXT real estate agent:




                                                                   11




         25.   The training session regarding cold calling was also referenced on the Re/Max
NEXT Instagram page and is promoted by Mike Opyd.



10
     https://www.facebook.com/MikeOpyd
11
     https://www.facebook.com/tchoneva

                                                                                                 6
        Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 7 of 12 PageID #:7




                                                                                                12




         26.   As a result of the training and direction provided by Defendant Re/Max NEXT,
Re/Max NEXT real estate sales persons like Defendant Marcy regularly engage in unsolicited
cold calling in order to generate real estate business for Re/Max NEXT.
         27.   Defendant Marcy places calls using a pre-recorded voice system that leaves pre-
recorded voicemails if a consumer does not answer a call, as per Plaintiff’s experience.
         28.   In response to these unsolicited calls, Plaintiff Buscemi files this lawsuit seeking
monetary and injunctive relief requiring the Defendants to cease from violating the Telephone
Consumer Protection Act, as well as an award of statutory damages to the members of the
Classes and costs.
                          PLAINTIFF BUSCEMI’S ALLEGATIONS
         29.   On February 25, 2021, Plaintiff received an unsolicited telemarketing call from
Defendant Marcy, on behalf of Defendant Re/Max NEXT to her cell phone number from the
phone number 773-345-6079 at 3:01 PM.
         30.   Plaintiff did not answer this call.
         31.   A pre-recorded voice message was left on Plaintiff’s cell phone from Defendant
Marcy, who identified himself as Tom Marcy stating:


12
     https://www.instagram.com/p/CHRKYFUBJu1/

                                                                                                      7
      Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 8 of 12 PageID #:8




        “Hi, this is Tom Marcy with Re/Max. I was calling to see if you might be thinking of
        selling your house maybe now or in the near future. Please give me a call back at 773-
        345-6079. Hope you have a great day and I look forward to speaking with you. Thanks.”
        32.     Plaintiff believes the voicemail was pre-recorded because of its generic nature and
because it begins with a 3-second pause before any voice begins.
        33.     Plaintiff has never provided her phone number or consent to be called to Marcy or
anyone at Re/Max NEXT.
        34.     The unauthorized solicitation telephone call that Plaintiff received from Marcy on
behalf of Re/Max NEXT, as alleged herein, have harmed Plaintiff in the form of annoyance,
nuisance, and invasion of privacy, and disturbed the use and enjoyment of her phone, in addition
to the wear and tear on the phone’s hardware (including the phone’s battery) and the
consumption of memory on the phone.
        35.     Others have complained about receiving phone calls from the same phone number
the Plaintiff received.13
        36.     Seeking redress for these injuries, Plaintiff, on behalf of herself and Class of
similarly situated individuals, bring suit under the Telephone Consumer Protection Act, 47 U.S.C.
§ 227, et seq., which prohibits telemarketing calls using a pre-recorded voice message.
                                         CLASS ALLEGATIONS
        37.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(b)(2)
and 23(b)(3) and seek certification of the following Class:

        Pre-recorded No Consent Class: All persons in the United States who from four years
        prior to the filing of this action through trial (1) Re/Max NEXT agent called (2) using a
        pre-recorded voice message, (3) on their cellular or residential telephone number.

        38.     The following individuals are excluded from the Class: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendants, their


13
  https://www.reportedcalls.com/7733456066 and https://www.shouldianswer.com/phone-
number/7733456138

                                                                                                     8
      Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 9 of 12 PageID #:9




subsidiaries, parents, successors, predecessors, and any entity in which either Defendants or its
parents have a controlling interest and their current or former employees, officers and directors;
(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
and (6) persons whose claims against the Defendants have been fully and finally adjudicated
and/or released. Plaintiff anticipates the need to amend the Class definitions following
appropriate discovery.
       39.     Numerosity: On information and belief, there are hundreds, if not thousands of
members of the Class such that joinder of all members is impracticable.
       40.     Commonality and Predominance: There are many questions of law and fact
common to the claims of the Plaintiff and the Class, and those questions predominate over any
questions that may affect individual members of the Class. Common questions for the Class
include, but are not necessarily limited to the following:
       (a)     whether Defendant Marcy placed a pre-recorded voice message call to Plaintiff
               and members of the Pre-recorded No Consent Class without first obtaining
               consent to make the calls;
       (b)     whether Defendant Marcy’s call to the Plaintiff and other consumers were made
               for telemarketing purposes;
       (c)     whether Defendant Re/Max Next is vicariously liable for the calling of its real
               estate salespersons;
       (c)     whether Defendants’ conduct constitutes a violation of the TCPA;
       (d)     whether members of the Class are entitled to treble damages based on the
               willfulness of Defendants’ conduct.
       41.     Adequate Representation: The Plaintiff will fairly and adequately represent and
protect the interests of the Class, and has retained counsel competent and experienced in class
actions. The Plaintiff has no interests antagonistic to those of the Class, and the Defendants have
no defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting


                                                                                                     9
    Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 10 of 12 PageID #:10




this action on behalf of the members of the Class, and have the financial resources to do so.
Neither Plaintiff nor her counsel have any interest adverse to the Class.
       42.     Appropriateness: This class action is also appropriate for certification because
the Defendants acted or refused to act on grounds generally applicable to the Class and as a
whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
of conduct toward the members of the Class and making final class-wide injunctive relief
appropriate. Defendants’ business practices apply to and affect the members of the Class
uniformly, and Plaintiff’s challenge of those practices hinges on Defendants’ conduct with
respect to the Class as wholes, not on facts or law applicable only to the Plaintiff. Additionally,
the damages suffered by individual members of the Class will likely be small relative to the
burden and expense of individual prosecution of the complex litigation necessitated by
Defendants’ actions. Thus, it would be virtually impossible for the members of the Class to
obtain effective relief from Defendants’ misconduct on an individual basis. A class action
provides the benefits of single adjudication, economies of scale, and comprehensive supervision
by a single court.


                               FIRST CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
                      (On Behalf of Plaintiff and the Pre-recorded Class)
       43.     Plaintiff repeats and realleges the prior allegations of this Complaint and
incorporates them by reference herein.
       44.     Defendants made an unwanted solicitation telephone call to Plaintiff and the other
members of the Pre-recorded Class in an effort to sell Defendant Re/Max NEXT’s real estate
services.
       45.     These calls used artificial or pre-recorded voices.
       46.     These pre-recorded voice calls were made without the prior express written
consent of Plaintiff and the other members of the Pre-recorded Class.



                                                                                                  10
     Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 11 of 12 PageID #:11




          47.     The Defendants have, therefore, violated 47 U.S.C. §§ 227(b)(1)(A)(iii) and
(b)(1)(B). As a result of Defendants’ conduct, Plaintiff and the other members of the Pre-
recorded Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages,
for each violation.
                                             PRAYER FOR RELIEF
          WHEREFORE, Plaintiff individually and on behalf of the Class, prays for the following
relief:
          48.     An order certifying this case as a class action on behalf of the Class as defined
above; appointing Plaintiff as the representative of the Class; and appointing her attorneys as
Class Counsel;
          49.     An award of actual and/or statutory damages and costs;
          50.     An order declaring that Defendants’ actions, as set out above, violate the TCPA;
          51.     An injunction requiring the Defendants to cease all unsolicited calling activity,
and to otherwise protect the interests of the Class; and
          52.     Such further and other relief as the Court deems just and proper.
                                               JURY DEMAND
          Plaintiff requests a jury trial.
                                                 Respectfully Submitted,

                                                 MARIE BUSCEMI, individually and on behalf of
                                                 those similarly situated individuals,



DATED this 28th day of April, 2021.

                                                 By: /s/ Juneitha Shambee
                                                 Juneitha Shambee Esq.
                                                 Shambee Law Office, Ltd.
                                                 Evanston, IL 60202
                                                 Telephone: (773) 741-3602
                                                 juneitha@shambeelaw.com
                                                 Atty. No.: 6308145


                                                                                                      11
Case: 1:21-cv-02303 Document #: 1 Filed: 04/28/21 Page 12 of 12 PageID #:12




                                  Avi R. Kaufman
                                  kaufman@kaufmanpa.com
                                  KAUFMAN P.A.
                                  400 NW 26th Street
                                  Miami, FL 33127
                                  Telephone: (305) 469-5881

                                  Attorneys for Plaintiff and the putative Class




                                                                                   12
